Proceeding under chap. 186, Public Laws 1931, to determine the validity of certain bonds proposed to be issued under authority of chap. 180, Public Laws 1931.
From a judgment for the plaintiff, the defendants appeal.
This is the same case heretofore considered at the present term, ante, 297, opinion filed 24 February, 1932. The only difference in the record previously considered and the one now before the Court consists of an amendment to the agreed statement of facts, setting out the statutes, under which it is contended that, by proper construction, the plaintiff operates and maintains the schools of Raleigh Township, Wake County, not as a local municipal corporation, organized expressly for that purpose, but as an administrative agency of the State so designated by the General Assembly in the discharge of the State's duty under Article IX of the Constitution. We do not so interpret the statutes. Compare Glenn v. Commissioners,201 N.C. 233.
Having heretofore named Wake County as its agency for certain school purposes, Owens v. Wake County, 195 N.C. 132, 141 S.E. 546, it is not to be presumed, in the absence of definite designation, that the General Assembly intended to name another agency within the same territory. The parties agree that "the General Assembly has not, in express terms, designated the plaintiff as said administrative agency, and, if it has been so designated, it has been impliedly done."
This renders it unnecessary to consider again the procedural questions, debated on brief, and heretofore adverted to, if not decided.
Error.